Citation Nr: 0512096	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for 
the award of service connection for diabetes mellitus 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1949 to May 1952; 
from November 1954 to October 1957; and from November 1957 to 
March 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which granted 
service connection for diabetes mellitus secondary to Agent 
Orange exposure evaluated as 20 percent disabling and 
effectuated the award as of July 9, 2001.  In January 2003, 
the RO determined that May 8, 2001, was the appropriate 
effective date for the award of service connection for 
diabetes mellitus.  The veteran has been represented 
throughout this appeal by the American Legion.  

For the reasons and bases discussed below, an effective date 
prior to May 8, 2001, for the award of service connection for 
diabetes mellitus is DENIED.  


FINDINGS OF FACT

1.  In March 1983 and April 1983, the RO denied service 
connection for diabetes mellitus.  The veteran was informed 
in writing of the adverse decisions in March 1983 and April 
1983, respectively.  The veteran did not submit a notice of 
disagreement with the adverse decisions.  

2.  In January 2002, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
diabetes mellitus.  The veteran's application was received by 
the RO on January 31, 2002.  


CONCLUSION OF LAW

An effective date prior to May 8, 2001, for the award of 
service connection for diabetes mellitus evaluated as 20 
percent disabling is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 
3.816 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  In December 1982, the 
veteran submitted a claim of entitlement to service 
connection for diabetes mellitus.  The report of a February 
1983 Department of Veterans Affairs (VA) examination for 
compensation purposes states that the veteran was initially 
treated for diabetes mellitus in 1973.  The veteran was 
diagnosed with diabetes mellitus.  In March 1983, the RO 
denied service connection for diabetes mellitus.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in March 1983.  He did not submit a notice 
of disagreement with the adverse decision.  

In April 1983, the RO received additional service medical 
records and again denied service connection for diabetes 
mellitus.  The veteran was informed in writing of the adverse 
decision and his appellate rights in April 1983.  He did not 
submit a notice of disagreement with the adverse decision.  

In May 2001, the Secretary of the VA amended the provisions 
of 38 C.F.R. §§ 3.307, 3.309 applicable to the presumption of 
service connection for disabilities associated with Agent 
Orange and other herbicide exposure to include type II 
diabetes mellitus.  The amended regulations were effectuated 
as of July 9, 2001.  

In January 2002, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
diabetes mellitus.  The veteran asserted that his chronic 
diabetes mellitus was secondary to his Agent Orange exposure 
while in the Republic of Vietnam.  The RO received the 
veteran's application on January 31, 2002.  In May 2002, the 
RO established service connection for diabetes mellitus 
secondary to Agent Orange exposure in the Republic of Vietnam 
and effectuated the award as of July 9, 2001.  

In Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the correct 
effective date for the amended version of 38 C.F.R. §§ 3.307, 
3.309 was May 8, 2001.  In May 2003, the RO retroactively 
effectuated the veteran's award of service connection for 
diabetes mellitus as of May 8, 2001.  


II.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2004), the effective date of an 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  Where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).  

Title 38 of the Code of Federal Regulations (2004) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  
Generally, where the award of service connection is based 
upon liberalizing laws and VA issues, the provisions of 38 
C.F.R. § 3.114 (2004) are for application.  38 C.F.R. 
§ 3.400(p) (2004).  

The provisions of 38 C.F.R. § 3.114 (2004), in pertinent 
part, direct that:

  (a)  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  
  (1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  
  (2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
  (3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

In reference to effective dates for awards of service 
connection for disabilities incurred secondary to Agent 
Orange exposure, the provisions of 38 C.F.R. § 3.816 (2004), 
in pertinent part, clarify that:  

  (a)  Purpose.  This section states 
effective-date rules required by orders 
of a United States district court in the 
class-action case of Nehmer v. United 
States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.).  
  (b)  Definitions.  For purposes of this 
section --
(1)  Nehmer class member means:
(i)  A Vietnam veteran who has a covered 
herbicide disease; or
(ii)  A surviving spouse, child, or 
parent of a deceased Vietnam veteran who 
died from a covered herbicide disease.
(2)  Covered herbicide disease means a 
disease for which the Secretary of 
Veterans Affairs has established a 
presumption of service connection before 
October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases 
are:
(i)  Type 2 Diabetes (Also known as type 
II diabetes mellitus or adult-onset 
diabetes).
(ii)  Hodgkin's disease.
(iii)  Multiple myeloma.
(iv)  Non-Hodgkin's lymphoma.
(v)  Acute and Subacute peripheral 
neuropathy.
(vi)  Porphyria cutanea tarda.
(vii)  Prostate cancer.
(viii)  Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).
(ix)  Soft-tissue sarcoma (as defined in 
Sec. 3.309(e)).
  (c)  Effective date of disability 
compensation.  If a Nehmer class member 
is entitled to disability compensation 
for a covered herbicide disease, the 
effective date of the award will be as 
follows:
(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.
(2)  If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:
(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or 
(ii)  VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.
(3)  If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.
(4)  If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with 
Sec. 3.114 and 3.400.  

***

  (e)  Effect of other provisions 
affecting retroactive entitlement.  
(1)  General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) 
or (d)(1) or (d)(2) of this section are 
satisfied, the effective date shall be 
assigned as specified in those 
paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec. 
3.114 prohibiting payment for periods 
prior to the effective date of the 
statute or regulation establishing a 
presumption of service connection for a 
covered herbicide disease.  However, the 
provisions of this section will not apply 
if payment to a Nehmer class member based 
on a claim described in paragraph (c) or 
(d) of this section is otherwise 
prohibited by statute or regulation, as, 
for example, where a class member did not 
qualify as a surviving spouse at the time 
of the prior claim or denial.  
(2)  Claims Based on Service in the 
Republic of Vietnam Prior To August 5, 
1964.  If a claim referred to in 
paragraph (c) or (d) of this section was 
denied by VA prior to January 1, 1997, 
and the veteran's service in the Republic 
of Vietnam ended before August 5, 1964, 
the effective-date rules of this 
regulation do not apply.  The effective 
date of benefits in such cases shall be 
determined in accordance with 38 
U.S.C.§ 5110.  If a claim referred to in 
paragraph (c) or (d) of this section was 
pending before VA on January 1, 1997, or 
was received by VA after that date, and 
the veteran's service in the Republic of 
Vietnam ended before August 5, 1964, the 
effective date shall be the later of the 
date provided by paragraph (c) or (d) of 
this section or January 1, 1997.  

***

  (g)  Awards covered by this section. 
This section applies only to awards of 
disability compensation or DIC for 
disability or death caused by a disease 
listed in paragraph (b)(2) of this 
section. 

In his January 2003 notice of disagreement, the veteran 
asserted that an earlier effective date was warranted for the 
award of service connection for diabetes mellitus as he filed 
a claim for service connection in "the late 1970's for type 
II diabetes."  In his November 2003 Appeal to the Board (VA 
Form 9), the veteran stated that he filed his original claim 
of entitlement to service connection for diabetes mellitus in 
March 1983.  Notwithstanding the provisions of the applicable 
laws and regulations, the veteran believed that the 
appropriate effective date for the award of service 
connection for diabetes mellitus was the date of receipt of 
his original claim for service connection.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served in the Republic of Vietnam.  He was initially 
diagnosed with diabetes mellitus in 1973.  In March and April 
1983, the RO denied the veteran's original claim for service 
connection.  The veteran was informed in writing of the 
adverse decisions and his appellate rights.  He did not 
submit a notice of disagreement with the adverse decisions.  
In January 2002, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
diabetes mellitus.  As the veteran's initial claim for 
service connection was denied prior to September 25, 1989, 
and his application to reopen his claim for service 
connection was received after May 8, 2001, the assignment of 
the appropriate effective date for the award of service 
connection  is governed by 38 C.F.R. §§ 3.114, 3.400(p) 
(2004).  38 C.F.R. § 3.816(c)(4) (2004).  

Service connection for diabetes mellitus was awarded under 
the provisions of amended 38 C.F.R. §§ 3.307, 3.309.  
Therefore, the effective date of such award is to be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. §§ 3.114, 3.400(p) (2004).  The award of service 
connection for diabetes mellitus was effectuated as of May 8, 
2001, the effective date of amended 38 C.F.R. §§ 3.307, 
3.309.  Therefore, an effective date prior to May 8, 2001, 
may not be granted.  

In reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994).  




III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In March 
2002, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

An effective date prior to May 8, 2001, for the award of 
service connection for diabetes mellitus evaluated as 20 
percent disabling is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


